 


110 HRES 393 EH: 
U.S. House of Representatives
2007-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 393 
In the House of Representatives, U. S., 
 
May 10, 2007 
 
RESOLUTION 
 
 
 
That the following named Members be, and are hereby, elected to the following standing committees of the House of Representatives: 

Committee on Appropriations:Mr. Calvert.

Committee on Armed Services:Mr. Shuster, to rank after Mr. Franks of Arizona.

Committee on Financial Services:Mr. McCotter.

Committee on Foreign Affairs:Mr. Bilirakis.

Committee on Natural Resources:Ms. Fallin and Mr. McCarthy of California.

Committee on Oversight and Government Reform:Mr. Jordan of Ohio.

 
 
Lorraine C. Miller,Clerk. 
